REVISED, APRIL 9, 2001

                    UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                 ________________________________

                           No. 99-50775
                 ________________________________


                              ONOFRE SERNA,
                                                   Plaintiff-Appellee,


                                   v.

             THE CITY OF SAN ANTONIO; AL PHILIPPUS,
                                           Defendants-Appellants.



          _____________________________________________

          Appeal from the United States District Court
                For the Western District of Texas

          _____________________________________________
                          March 26, 2001


Before JOLLY and DAVIS, Circuit Judges, and RESTANI*, Judge.

W. EUGENE DAVIS, Circuit Judge:

     Onofre Serna, a police officer in the City of San Antonio,

Texas, sued the City of San Antonio and its chief of police, Al

Philippus, for transferring him to a different unit on the police

force in retaliation for his reporting illegal orders issued by his

commanding officer.     The district court entered a judgment for

Serna after a jury returned a verdict for Serna on both his 42

     *
      Judge, U.S.     Court   of   International   Trade,   sitting   by
designation.
U.S.C.   §   1983   claims    and   his    claim    under    the   Texas    Public

Whistleblower Act, TEX. GOV’T CODE ANN. § 554.001 et seq. (Vernon

Supp. 2000) and awarded him $500,000 in damages.                    Because the

evidence at    trial    was   insufficient     for     a    reasonable     jury   to

conclude that Serna suffered an adverse employment action as a

result of his transfer, we reverse the judgment of the district

court and render judgment for the City and Chief Philippus.

                                      I.

     This lawsuit arises out of Serna’s service in the Downtown

Foot and Bike Patrol Unit of the San Antonio Police Department.

Serna joined the unit in 1987, having joined the police force two

years earlier.      In 1995, when problems in the unit came to a head,

the unit was commanded by Captain Rudy Vernon and Lieutenant Harry

Griffin.     The problems in the unit grew out of friction between

some members of the unit and Griffin.              In particular, Griffin and

several members of the evening shift, of which Serna was a part,

did not get along.

     In 1995 Griffin called for cover from other officers in his

unit while he was detaining a suspect.              Four officers, Serna not

among them, did not cover Griffin even though they were in a

position to do so.      These four officers were then transferred out

of the unit as a result of their failure to cover Griffin.                    They

filed complaints with the Police Department’s equal employment

opportunity officer, Linda Taylor, to protest their transfer and to

complain about their treatment by Griffin.

                                      -2-
      Taylor arranged a meeting between Griffin and the members of

his unit to try to clear the air after she heard the complaints of

the four transferred officers.        The meeting, held in July of 1995,

failed to settle the problems in the unit.

      Several officers, including Serna, felt that Griffin was

giving illegal orders to them. These orders were, they thought, to

harass the homeless and the minority teenagers who frequented

downtown, to confiscate alleged gang paraphernalia and not return

it   to its     rightful   owner,   and     to   selectively   enforce   public

intoxication statutes against downtown bars that catered to a

minority and working class clientele.             These officers, including

Serna, complained about these orders at the meeting convened by

Taylor in July of 1995.

      As a result of continuing tension in the unit, Chief Philippus

appointed a special committee to investigate the source of the

problems.      The committee interviewed every member of the unit,

including Serna, and issued a report in July of 1996.                        The

committee concluded that a group of officers, Serna prominent among

them,   were    disruptive    and   encouraged      other   officers   to   show

disrespect to their supervisors. The committee also concluded that

Griffin was a poor manager and unfairly denigrated the efforts of

the evening shift.           To solve the problems in the unit, the

committee recommended, in part, that Serna be transferred out of

the unit.      Chief Philippus did just that, transferring Serna to a

regular patrol unit in July of 1996.

                                      -3-
                               II.

     In August of 1996 Serna filed suit against the City in the

37th Judicial District Court in Bexar County, Texas. Serna alleged

that he had been transferred in retaliation for reporting Griffin’s

illegal orders in violation of the Texas Public Whistleblower Act,

TEX. GOV’T CODE ANN. § 554.001 et seq. (Vernon Supp. 2000).   Serna

later amended his complaint to add Chief Philippus as a defendant

and to add claims that he had been transferred in retaliation for

exercising his rights of free speech, free association, equal

protection, and due process in violation of 42 U.S.C. § 1983.   The

City and Chief Philippus timely removed the suit to federal court.

     The district court granted summary judgment to the City and

Chief Philippus on Serna’s equal protection and due process § 1983

claims.   The remainder of Serna’s claims were tried to a jury.

After nine days of testimony, the jury found for Serna on his Texas

Whistleblower Act claim, his free speech § 1983 claim, and his free

association § 1983 claim and awarded him $500,000 in compensatory

damages. The district court entered judgment for Serna after first

lowering the damage award to $475,000 due to a drafting error in

the jury form.

     The City and Chief Philippus now appeal the judgment entered

by the district court on numerous grounds, including that the

district court should have granted them judgment as a matter of law

because there was insufficient evidence for the jury to find that

Serna suffered an adverse employment action as a result of his

                               -4-
transfer.

                                    III.

     We review a district court’s decision to grant judgment as a

matter of law de novo.       Travis v. Bd. of Regents of the Univ. of

Tex. Sys., 122 F.3d 259, 263 (5th Cir. 1997).         In reviewing whether

or not there was evidence sufficient to support a jury’s verdict we

review all the evidence in the record, drawing all reasonable

inferences in favor of the non-moving party and without making

determinations about the credibility of witnesses or the weight of

the evidence. Reeves v. Sanderson Plumbing Prods., __ U.S. __, 120
S. Ct. 2097, 2110, 147 L. Ed. 2d 105 (2000).

     To properly preserve review of a jury’s verdict based on the

sufficiency of the evidence, a party must move for judgment as a

matter of law after the close of all the evidence.             Bay Colony,

Ltd. v. Trendmaker, Inc., 121 F.3d 998, 1003 (5th Cir. 1997);

Purcell v. Seguin State Bank and Trust Co., 999 F.2d 950, 956-57

(5th Cir. 1993); McCann v. Tex. City Ref., Inc., 984 F.2d 667, 671

(5th Cir. 1993).       If a party does not make such a motion, it can

not ordinarily raise the issue of sufficiency of the evidence in

its post-verdict motion under Fed. R. Civ. P. 50(b) or on appeal.

     In this case the City and Chief Philippus made their motion

for judgment as a matter of law after the jury had been charged and

had begun deliberations, but before it returned a verdict.            Thus,

their   motion   was    untimely.    However,   our    court   has   always

approached the requirements of Fed. R. Civ. P. 50 with a, “liberal

                                    -5-
spirit.”    Alcatel USA, Inc. v. DGI Technologies, Inc., 166 F.3d
772, 780 (5th Cir. 1999); McCann, 984 F.2d at 671; Davis v. First

Nat’l. Bank of Killeen, Tex., 976 F.2d 944, 948 (5th Cir. 1992).

In particular, we have been willing to excuse a failure to strictly

comply with the requirements of Fed. R. Civ. P. 50 so long as the

purposes of the rule are satisfied.        Quinn v. Southwest Wood

Prods., Inc., 597 F.2d 1018, 1026 (5th Cir. 1979).

     The facts of this case are closely analogous to those of

Quinn.    In Quinn, the party moving for judgment as a matter of law

made its motion after the jury had been charged and had retired,

though before it had begun deliberations.    We held that though the

motion was untimely, there was nothing in the record to suggest

that the moving party intended to gamble on the verdict.            The

district court accepted the motion and ruled on its merits.          We

observed that it was still possible to recall the jury and put on

more evidence. As such, we considered the moving party’s challenge

to the sufficiency of the evidence properly preserved.           Id. at

1026.    In this case, there is also nothing in the record to suggest

that the City and Chief Philippus intended to gamble on the jury’s

verdict.    The district court accepted the motion by the City and

Chief Philippus over the objection of Serna that it was untimely

and ruled on the merits of the motion.    R., Vol. 15 at 1795.    Serna

did not argue that he was being treated unfairly and he made no

argument that he would have offered more evidence had the motion

been made timely.

                                  -6-
     The timing of the motion in this case was anomalous and

inconvenient.     That the district court chose to rule on the merits

of this motion makes this case unique; had the district court

rejected the motion as untimely then we would be faced with a very

different situation.1      However, as the district court did not

reject the motion as untimely, we are convinced that the City and

Chief Philippus did not gamble on the jury’s verdict in this case.

Because the City and Chief Philippus acted in such a manner as to

satisfy the purposes of Fed. R. Civ. P. 50, we hold that their

objections   to   the   sufficiency   of   the   evidence   are   properly

preserved for review.

                                  IV.

     A party must satisfy four elements to recover on a First

Amendment retaliation claim under 42 U.S.C. § 1983. The party must

(1) suffer an adverse employment action; (2) show that the speech

in question was on a matter of public concern; (3) show that their

interest in commenting on matters of public concern outweighs their

employer’s interest in efficiency; and (4) show that the speech

motivated the adverse employment action. Harris v. Victoria Indep.

Sch. Dist., 168 F.3d 216, 220 (5th Cir. 1999), cert. denied, 528
U.S. 1022, 120 S. Ct. 533, 146 L. Ed. 2d 413 (1999).       To recover on a


     1
     The district court in its post-trial Order Denying Defendants’
Motion for Judgment as a Matter of Law or For New Trial found
specific issues preserved including whether First Amendment rights
were implicated, whether an adverse employment action occurred,
qualified immunity, and certain damages issues.

                                  -7-
claim under the Texas Public Whistleblower Act a party must satisfy

three elements.     The party must show (1) a good faith report of a

violation of law; (2) that the report was made to an appropriate

law enforcement authority; and (3) show a suspension or termination

of employment, or other adverse personnel action, as a result of

the report.        TEX. GOV’T CODE ANN. § 554.002(a) (Vernon Supp.

2000).

     Under    42   U.S.C.    §   1983    a    transfer   may,   under   certain

circumstances, constitute an adverse employment action. Our case

law is well-developed on the question of when a transfer may

qualify as an adverse employment action.            See, for example, Breaux

v. City of Garland, 205 F.3d 150 (5th Cir. 2000), cert. denied, __

U.S. __, 121 S. Ct. 52, 148 L. Ed. 2d 21 (2000); Forsyth v. City of

Dallas, 91 F.3d 769 (5th Cir. 1996); Click v. Copeland, 970 F.2d
106 (5th Cir. 1992).        The Texas Public Whistleblower Act defines

the term personnel action as including, inter alia, a transfer.

TEX. GOV’T CODE ANN. § 554.001(3) (Vernon Supp. 2000).             Therefore,

a party may satisfy the third element of their claim by showing

that they suffered an adverse transfer.            However, the Texas courts

have yet to set out under what circumstances a public employee’s

transfer can be considered adverse.

     Both Serna and the City and Chief Philippus argue that we

should define adverse transfer for the purposes of the Texas Public

Whistleblower Act by looking to our case law under 42 U.S.C. §

1983. That is, all the parties argue that we should define adverse

                                        -8-
transfer under the Texas Public Whistleblower Act in the same way

as we define adverse personnel action under 42 U.S.C. § 1983.

Thus, we will measure whether the evidence was sufficient to

support the jury’s verdict on both Serna’s 42 U.S.C. § 1983 claims

and his claim under the Texas Whistleblower Act by the standards we

have developed under 42 U.S.C. § 1983.

     A transfer, even without an accompanying cut in pay or other

tangible benefits, may constitute an adverse employment action

under 42 U.S.C. § 1983.      However, it is insufficient for a

plaintiff to show merely that he has been transferred from a job he

likes to one that he considers less desirable. Rather, a plaintiff

must produce enough evidence to allow a reasonable trier of fact to

conclude that, when viewed objectively, the transfer caused harm to

the plaintiff, “sufficiently serious to constitute a constitutional

injury.”   Breaux, 205 F.3d at 152.      Personnel actions that are

commonly considered serious enough to inflict constitutional injury

are discharges, demotions, refusals to hire, refusals to promote,

and reprimands.   Id. at 157; Pierce v. Texas Dep’t. of Crim.

Justice, Institutional Div., 37 F.3d 1146, 1149 (5th Cir. 1994).

A plaintiff must establish that his transfer was equivalent to one

of those actions to show that he has suffered an adverse personnel

action. Brown v. Brody, 199 F.3d 446, 457 (D.C. Cir. 1999); Harris,
168 F.3d at 221; Forsyth, 91 F.3d at 774; Click, 970 F.2d at 110.

To put it somewhat differently, the plaintiff must show that he has

suffered some serious, objective, and tangible harm as a result of

                               -9-
his transfer.      An important corollary to this rule is that the

personal preferences and subjective perceptions of the plaintiff

are   insufficient    to    establish      that    his    transfer   inflicted    a

constitutional injury.       Forsyth, 91 F.3d at 774.

                                        V.

      We now turn to the evidence presented at trial and whether it

was sufficient to allow the jury to conclude that Serna’s transfer

from the Downtown Foot and Bike Patrol Unit to a patrol unit in

another part of San Antonio was an adverse personnel action.                     We

conclude that the evidence was not sufficient.

      The   plaintiff,     Serna,    and     his   fellow   Officers   O’Connor,

Froelick,    and   Messer   all     testified      that   they   considered   the

Downtown Foot and Bike Patrol Unit to be a prestigious assignment

and that their opinion was generally shared within the San Antonio

Police Department.       R., Vol. 7 at 112, Vol. 8 at 422, Vol. 9 at

459, 489.    For example, Officer O’Connor testified as follows,

      Q. Do you consider the Downtown Foot and Bike Patrol one
      of the more desirable assignments in the San Antonio
      Police Department?
      A. Yes, sir.
      Q. Is that pretty well acknowledged as on of the premier
      assignments in the police department generally?
      A. Generally, yes, sir.

R., Vol. 7 at 112.    Chief Philippus also testified that he had once

described the Downtown Foot and Bike Patrol Unit as the “best of

the best.”   R., Vol. 9 at 745.       Moreover, Officers Hester, Vasquez,

and Middleton testified that they thought the tactics used by the

Downtown Foot and Bike Patrol Unit made the unit more desirable

                                      -10-
than regular patrol assignments.         Regular patrol units had to

respond to disturbance calls as assigned by a dispatcher. They had

little ability to seek out criminal activity and stop it on their

own.   The Downtown Foot and Bike Patrol Unit was more “proactive”

in that officers were given more freedom to seek out and stop

criminal activity on their own.    R., Vol. 7 at 79, Vol. 12 at 1239,

Vol. 13 at 1526. However, these officers also testified that their

preference for the tactics of the Downtown Foot and Bike Patrol

Unit was only a matter of personal preference.

       Serna testified that Chief Philippus called him a “silent

instigator” when he went to him to get some explanation for why he

was transferred.   R., Vol. 7 at 170.       Serna also testified that

this label followed him to his new assignment, and that this label

would prevent him from ever being promoted in the department.     R.,

Vol. 7 at 175. However, Serna produced no evidence confirming his

belief that this label followed him.         In particular, he never

identified any officer who held this opinion in his new assignment.

Nor did he identify any officer who thought any less of his

abilities.   In fact, every officer who testified to this issue at

trial stated that they still thought of Serna as a good officer.

Moreover, Serna testified that he had never taken a qualifying

examination or other steps to seek a promotion.        Indeed, Serna

testified that he had not even sought a transfer out of the patrol

unit to which he had been transferred.           R., Vol. 8 at 339.

Finally, Serna’s testimony must be considered in light of Officer

                                  -11-
Odell    Johnson’s   testimony.      Johnson   was   also   involuntarily

transferred out of the Downtown Foot and Bike Patrol Unit after

conflict with Griffin, but Johnson sought and won promotion to

detective shortly after his transfer.          R., Supplemental Vol. at

575.

       Serna also testified that, as a result of his transfer, his

pension would be substantially reduced as he would retire from the

force as soon as he would qualify for a pension.        However, such a

reduction in his pension would result solely from Serna’s desire to

retire early.    R., Vol. 8 at 353.        No other evidence tended to

establish any obstacle to Serna’s working to the usual retirement

age.

       The jury was entitled to believe that Serna felt tagged as a

trouble maker and stigmatized as a result of his transfer and that

he sincerely did not intend to work as long as he had previously

intended, even though the City and Chief Philippus introduced

evidence that no stigma was intended by the transfer.        However, all

Serna’s testimony established was that he felt stigmatized and

injured by his transfer.          That is insufficient to prove that,

viewed objectively, this transfer was an adverse personnel action.

       In sum, all the evidence at trial tended to show was that the

Downtown Foot and Bike Patrol Unit was more prestigious than other

patrol units and that some officers preferred its tactics to those

of other patrol units.     There was no evidence to suggest that a

transfer to a regular patrol unit was generally considered to be a

                                    -12-
demotion or any kind of punishment.             Almost every officer who

testified at trial testified that they had spent a substantial

portion of their career in a regular patrol unit.          Some in fact had

spent   their   entire   career   in   a   regular    patrol   unit.     Chief

Philippus himself testified that he spent four years in a patrol

unit before being promoted to detective.               R., Vol. 9 at 735.

Philippus also testified that most officers would work in a regular

patrol unit for some part of their career, and Deputy Chief Richard

Gleisner testified that most of the San Antonio Police Department’s

uniformed officers worked in patrol units.           Id.; R. Vol. 10 at 931.

Serna can hardly argue that he suffered a constitutional injury

when he was transferred to a duty all of his fellow officers

performed for some part of their careers.

     Serna’s days off before he was transferred were Saturday and

Sunday; for a short time immediately after his transfer, his days

off were Wednesday and Thursday, but he was soon able to change

them back to Saturday and Sunday.          Serna’s hours did change from a

6 pm to 2 am shift to a 10:30 pm to 6:30 am shift.                     However,

nothing in the record shows that Serna was bothered by his new

hours or that he attempted to get them changed, as he had with his

days off.   Serna never suffered a loss in pay or benefits, and he

produced no objective evidence that his chances for promotion were

reduced by his transfer.      All the evidence established was that

Serna was transferred from a unit considered prestigious and

desirable to another unit on the force, one to which most of his

                                   -13-
fellow officers were assigned.           That is insufficient to establish

that Serna suffered an adverse employment action.

      In only two cases have we previously held that a plaintiff who

had   been   transferred      without    an     accompanying    cut     in   pay   or

benefits, or without an accompanying written reprimand, produced

sufficient evidence that his transfer could be considered an

adverse personnel action by a reasonable trier of fact.2                     In each

case the evidence was considerably more substantial than that in

this case.

      In Click we held that a reasonable trier of fact could

conclude that the transfer of two sheriff’s deputies from duty in

the law enforcement section of the sheriff’s office to duty as jail

guards in the detention center was an adverse employment action.

We did so based on several sources of evidence.                         First, the

assistant director of the jail stated that “everybody” considered

transfer from the jail to law enforcement to be a promotion.

Second, the civil service director said that eight people appealed

transfers from the law enforcement section to the jail, and only

one the other way.      Third, the Sheriff himself stated that all the

jail guards would like to be transferred to the law enforcement

section if they could.        Fourth, and finally, we held that the two

deputies     lost   certain   seniority        rights   after   their    transfer.


      2
      The situation also arose in Sharp v. City of Houston, 164 F.3d
923 (5th Cir. 1999). However, our review in that case was only for
plain error.

                                        -14-
Click, 970 F.2d at 110.          There is no evidence in this case that

regular patrol assignments were considered punishment or even that

they were considered less desirable generally.                 No one testified

that   officers      were   clamoring    to   get   out   of    regular    patrol

assignments.      There was certainly no testimony, unlike in Click,

from the Chief or any other senior officer that regular patrol was

anything other than a good assignment.

       In Forsyth, two detectives in the intelligence unit of the

City   of   Dallas      Police   Department    were   transferred     to    night

uniformed patrol after they exposed illegal wiretapping.                  We held

that the evidence was sufficient for a jury to conclude that the

two officers      had    suffered   an   adverse    employment    action.      In

particular, we concluded that the evidence tended to show that

positions in the intelligence unit were more prestigious, had

better working hours, and were more interesting than those in night

uniformed patrol.        The evidence also showed that other members of

the department had been transferred to night uniformed patrol as

punishment.    Forsyth, 91 F.3d at 774.             The factual distinctions

between Forsyth and the instant case are clear.                 Nothing in the

record shows that Serna has ever been bothered by his new working

hours or that he has tried to have them changed.                   Though some

officers did testify that they liked the tactics of the Downtown

Foot and Bike Patrol Unit better than those of regular patrol

units, that was only a matter of personal preference.                        Most

importantly, Serna has not shown that transfers from the Downtown

                                      -15-
Foot and Bike Patrol to regular patrol were ordered as punishment,

either for himself or for anyone else.

                               VI.

     Because Serna produced insufficient evidence to establish that

he suffered an adverse employment action as a result of his

transfer, Serna may not recover on either his 42 U.S.C. § 1983

claims or his claims under the Texas Public Whistleblower Act.

Accordingly, we REVERSE the judgment of the district court and

RENDER judgment for the City and Chief Philippus.

REVERSED AND RENDERED.




                               -16-